Citation Nr: 0722879	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for status post 
urethral stent placement, claimed as secondary to 
epididymitis.

3.  Entitlement to service connection for arthritis of the 
knee.

4.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1974 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified before the undersigned at a Board 
videoconference hearing in January 2007.  A transcript of 
that hearing has been associated with the claims folder.  


REMAND

VA is required to obtain the veteran's service medical 
records or other relevant service records held or maintained 
by a government entity.  38 U.S.C.A. § 5103A(c) (West 2006).  
Whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3). 

The record shows that the RO issued a request for records to 
the National Personnel Records Center (NPRC) in December 
2004.  However, the NPRC only sent service medical records 
dated from August 1977 to January 1978.  The veteran began 
his period of active duty in February 1974.  In 
correspondence dated July 2005 and March 2006, the veteran 
indicated that the medical evidence contained in his full 
service medical records would substantiate his pending claims 
and requested that the RO make additional efforts to obtain 
these records.  However, there is no indication that the RO 
attempted to do so.  Therefore, a remand is required for the 
RO to make additional attempts to obtain the veteran's full 
service medical records, dated from February 1974 to January 
1978, from the NPRC.

In addition, VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 
2002).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Here, the veteran seeks service 
connection for epididymitis and status post urethral stent 
placement, claimed as secondary to epididymitis.  At his 
January 2007 Board videoconference hearing, the veteran 
testified that he was hospitalized for seven days in the fall 
of 1975 at the Portsmouth Naval Hospital for treatment for 
epididymitis.  Lay statements submitted by the veteran's 
mother and ex-wife also allege treatment for epididymitis at 
the Portsmouth Naval Hospital while in service.  The veteran 
further testified that he received antibiotics and anti-
inflammatory medication for the condition approximately two 
more times while in service.  A primary care clinic note 
dated in August 1977 diagnoses the veteran with dysuria.  In 
June 1999, the veteran underwent a urethral stent placement 
in order to remedy his recurrent posterior urethral 
strictures.  By letter dated January 2007, the veteran's 
private physician, Dr. S. T. Houston, M.D., indicated that 
the veteran underwent laser treatment of extensive urethral 
stricture disease in 1992.  Dr. Houston opined that the 
veteran may have sustained an injury to his lower urinary 
tract in service which directly or indirectly could have 
resulted in damage to his urethra and stricture formation.  
Based on this evidence, the Board finds that a VA urology 
examination is in order to determine the etiology of the 
veteran's epididymitis and status post urethral stent 
placement.  In addition, if the RO is unable to obtain the 
veteran's complete service medical records from the NPRC, 
then the RO should contact the Portsmouth Naval Hospital and 
request any treatment records pertaining to the veteran from 
the fall of 1975.

The veteran also seeks service connection for arthritis of 
the knee.  VA outpatient treatment records reveal a current 
diagnosis of arthralgias of the left knee.  The veteran 
testified he injured his left knee ligaments while playing 
softball in service in the spring of 1976.  He further 
testified that he was hospitalized for one night at Norfolk 
Naval Base Hospital, during which time he was outfitted with 
a full leg cast which he wore for 6 to 8 weeks.  After 
removal of the cast, the veteran alleges he attended physical 
rehabilitation sessions at Norfolk Naval Base Hospital.  The 
veteran testified that his left knee has bothered him with 
occasional pain and swelling ever since.  Lay statements from 
the veteran's mother and ex-wife are consistent with the 
veteran's account.  Based on this evidence, the Board finds 
that a VA joints examination is in order to determine the 
current nature and etiology of the veteran's left knee 
disability.  

The veteran's final claim is for service connection for a low 
back condition.  VA outpatient treatment records reveal a 
current diagnosis of arthralgias of the low back.  The 
veteran testified that he was hit in the back while stationed 
at Norfolk in the fall of 1976 and hospitalized for two days.  
The veteran further testified that he returned for additional 
treatment during service but was informed that his pain was 
only a muscular problem.  A lay statement from the veteran's 
ex-wife is consistent with the veteran's account.  Based on 
this evidence, the Board finds that a VA spine examination is 
in order to determine the current nature and etiology of the 
veteran's low back disability.  

Finally, during the January 2007 videoconference hearing, the 
veteran related that he continued to receive treatment for 
his conditions from the Central Arkansas Veterans Healthcare 
System at the Eugene J. Towbin Healthcare Center.  The duty 
to assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  On remand, the RO 
should secure the veteran's VA medical records.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure all of the 
veteran's VA treatment records from the 
Central Arkansas Veterans Healthcare 
System at the Eugene J. Towbin Healthcare 
Center, located at 2200 Fort Roots Drive, 
North Little Rock, Arkansas.

2.  The RO should issue a request to the 
NPRC to conduct an additional search for 
all the veteran's service medical records, 
as well as any available service personnel 
records.  The search should encompass the 
veteran's period of active duty from 
February 1974 to January 1978.  The 
request should include all information 
that will assist in the search, including 
the veteran's service number and a 
completed NA Form 13042 (Request for 
Information Needed to Locate Medical 
Records).  The RO must follow up on this 
request as required by law and maintain 
thorough documentation of its actions in 
the claims folder.    

3.  If necessary, the RO should directly 
request any treatment records relating to 
the veteran from the Naval Medical Center 
Portsmouth, located at 620 John Paul Jones 
Circle, Portsmouth, Virginia, from 1975 to 
1976.  In addition, the RO should directly 
request any relevant treatment records 
from the Sewells Point Branch Medical 
Clinic, located at 1721 Taussig Boulevard, 
Norfolk, Virginia, for the same time 
period.  The RO must follow up on this 
request as required by law and maintain 
thorough documentation of its actions in 
the claims folder.

4.  The RO should then arrange for the 
veteran to be scheduled for the following 
examinations.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination and the claims folder should 
state whether such review was 
accomplished.  When answering the 
questions set forth below, the Board notes 
that the term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

	a.  A VA urology examination to 
ascertain the current nature and severity 
of the veteran's epididymitis and status 
post urethral stent placement.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current 
epididymitis and status post urethral 
stent placement is causally related to 
the veteran's military service, including 
consideration of the August 1977 dysuria 
diagnosis.  A detailed rationale for all 
opinions expressed is requested.  

	b.  A VA joints examination to 
ascertain the nature and etiology of the 
veteran's current disability of the left 
knee.  After reviewing the claims file 
and examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current left knee condition is causally 
related to the veteran's military 
service.  A detailed rationale for all 
opinions expressed is requested.  

	c.  A VA spine examination to 
ascertain the current nature and severity 
of the veteran's current disability of 
the low back.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current low back condition is 
causally related to the veteran's 
military service.  A detailed rationale 
for all opinions expressed is requested.  

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



